Title: To George Washington from James McHenry, 31 August 1796
From: McHenry, James
To: Washington, George


        
          Sir.
          War office 31 Augt 1796.
        
        I inclose you a draught of a letter to Colonel Stevenson which if approved of may be sent to him to-day.
        If you are not using the plans of the Forts Detroit and drawings of the lakes &c. in that quarter which Gen. Wayne left with you I will be much obliged to you for them to correct and complete a map which is in hand for the war office. With the greatest respect I have the honour to be Sir your most ob. St
        
          James McHenry
        
      